        Nicholas J. Henderson, OSB#074027
        nhenderson@portlaw.com
        Motschenbacher & Blattner, LLP
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0528

                  Of Proposed Attorneys for Debtor-in-Possession




                                    UNITED STATES BANKRUPTCY COURT

                                              DISTRICT OF OREGON


                                                            Bankruptcy Case Nos.:
         In re:
                                                            19-31883-dwh11 (Lead Case)
               15005 NW Cornell LLC; and                    19-31886-dwh11
               Vahan M. Dinihanian, Jr.,
                                                            Jointly Administered Under
                                  Debtors.                  Case No. 19-31883-dwh11

                                                            STATEMENT OF VAHAN M.
                                                            DINIHANIAN, JR. IN ADVANCE OF
                                                            CASE MANAGEMENT CONFERENCE


                  Debtor-in-Possession, Vahan Dinihanian, Jr. (the “Debtor”), submits this report in

        advance of the Case Management Conference scheduled for June 18, 2019, at 2:30 p.m. In

        anticipation of the topics to be discussed, the Debtor submits the following:

               1. Debtor’s Business Operations and Cash Flow Analysis.

                  The Debtor is an individual who owns and operates multiple business entities, including

        several entities that own and lease commercial real estate, a floral products business, and entities

        that provide engineering and consulting services. The Debtor anticipates his monthly income


                                                                                               Motschenbacher & Blattner LLP
Page 1 of 3         CASE MANAGEMENT STATEMENT                                                  117 SW Taylor Street, Suite 300
                                                                                                   Portland, Oregon 97204
{00278131:2}                                                                                        Phone: 503-417-0500
                                                                                                     Fax: 503-417-0501
                                                                                                     www.portlaw.com

                               Case 19-31883-dwh11         Doc 31     Filed 06/14/19
        and expenses for the upcoming 120-day period to correspond to the Schedules I & J filed by the

        Debtor in this case.

               2. Motion for Relief from Stay.

                  No motions for relief have been filed, and none are anticipated in the foreseeable future.

               3. Leases / Executory Contracts.

                  Debtor leases a portion of his personal residence (barns, shop, outbuildings, etc.) to Eagle

        Holdings, LLC, one of the Debtor’s affiliates, which uses the property to conduct business

        activities. The lease arrangement is an informal month-to-month lease, which the Debtor

        anticipates continuing.

               4. Prepetition Taxes / Historical Financial Information for the Past Three Years.

                  Attached as Exhibit A is a summary of the Debtor’s historical financial information for

        the three years prior to the Petition. The Debtor’s income is not seasonal, so the summary was

        prepared on a year-by-year basis.

               5. Statement of Income and Expenses since the Filing of the Petition.

                  Debtor’s income from and expenses since the filing of the Petition consist solely of

        personal living and household expenses that were incurred in the ordinary course of Debtor’s

        business. Such expenses include fuel for vehicles, groceries, utilities, etc. Debtor asserts that the

        income and expenses incurred since the filing of the petition have been consistent with the

        income and expenses listed in Schedules I and J, filed herein.

               6. Employment of Professionals and Estimate of Professional Fees.

                  As of the date hereof, the Debtor has applied for the authority to employ the law firm of

        Motschenbacher & Blattner, LLP as general bankruptcy counsel. In the near future, Debtor will



                                                                                                 Motschenbacher & Blattner LLP
Page 2 of 3         CASE MANAGEMENT STATEMENT                                                    117 SW Taylor Street, Suite 300
                                                                                                     Portland, Oregon 97204
{00278131:2}                                                                                          Phone: 503-417-0500
                                                                                                       Fax: 503-417-0501
                                                                                                       www.portlaw.com

                                Case 19-31883-dwh11          Doc 31     Filed 06/14/19
        be applying for authority to employ an accountant. A monthly budget for these professionals is

        attached as Exhibit B. Estimated professional fees are as follows:

               Estimated Professional Fees:
               Motschenbacher & Blattner, LLP                                      $100,000
               Accountant – Delap, LLP                                             $3,000

               These budgets are based on good faith estimates and no assurance can be given that the

        actual amounts will not exceed the estimates. All professionals reserve the right to amend their

        budgets or apply for professional fees and/or expenses in excess of the budgeted amounts.

        Dated: June 14, 2019.                        MOTSCHENBACHER & BLATTNER, LLP

                                                     /s/ Nicholas J. Henderson
                                                     Nicholas J. Henderson, OSB No. 074027
                                                     Of Attorneys for Debtor




                                                                                              Motschenbacher & Blattner LLP
Page 3 of 3      CASE MANAGEMENT STATEMENT                                                    117 SW Taylor Street, Suite 300
                                                                                                  Portland, Oregon 97204
{00278131:2}                                                                                       Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com

                             Case 19-31883-dwh11         Doc 31     Filed 06/14/19
                                 EXHIBIT A
                  DEBTOR’S HISTORIC FINANCIAL INFORMATION

                      2017          2018                       YTD 2019
 Gross Income         (-334,977)    Currently Unknown –        $100,000
                                    Debtor’s Taxes are to be   (Estimated aggregate gross
                                    prepared upon              income for multiple
                                    employment of              business entities, without
                                    accountant                 deductions for expenses)




PAGE 1 of 1 - EXHIBIT A
{00278131:2}




                     Case 19-31883-dwh11   Doc 31     Filed 06/14/19
                                                  EXHIBIT B
                                         PROFESSIONAL FEE ESTIMATES

        Professional       June          July       August      September        October   November    Totals
                           2019          2019        2019          2019           2019       2019

    Motschenbacher &      $25,000       $15,000    $15,000          $15,000      $15,000    $15,000   $100,000
      Blattner LLP

         Delap, LLP         $0            $0          $0            $5,000            $0      $0       $5,000




PAGE 1 of 1 – EXHIBIT B

{00278131:2}


                                    Case 19-31883-dwh11    Doc 31    Filed 06/14/19
In re: 15005 NW Cornell LLC
Case No. 19-31883-dwh11 (Lead Case); and
In re: Vahan M. Dinihanian, Jr.
Case No. 19-31886-dwh11 (Jointly Adminsitered)

                                 CERTIFICATE OF SERVICE

        I hereby certify that on the date set forth below the foregoing STATEMENT OF VAHAN
M. DINIHANIAN, JR. IN ADVANCE OF CASE MANAGEMENT CONFERENCE was served
electronically on the following CM/ECF participants registered to receive notice in the above-
referenced cases:

        STEPHEN P ARNOT steve.arnot@usdoj.gov
        ELEANOR A. DUBAY edubay@tomasilegal.com, jramig@tomasilegal.com
        NICHOLAS J HENDERSON nhenderson@portlaw.com,
         tsexton@portlaw.com;mperry@portlaw.com;hendersonnr86571@notify.bestcase.com
        DOUGLAS R PAHL dpahl@perkinscoie.com,
         nlesage@perkinscoie.com;docketpor@perkinscoie.com
        US Trustee, Portland USTPRegion18.PL.ECF@usdoj.gov

         I further certify that on the date set forth below, the foregoing document was served via
first-class mail, postage prepaid, on the following parties:

         NONE


         Dated: June 14, 2019                 /s/ Nicholas J. Henderson
                                              Nicholas J. Henderson, OSB No. 074027
                                              Attorney For Debtor Vahan M. Dinihanian, Jr.




PAGE 1 of 1 – CERTIFICATE OF SERVICE

{00278131:2}


                      Case 19-31883-dwh11          Doc 31     Filed 06/14/19
